Rich vrdso.n, C. J.
We take it to be a well settled principle of law, that it cannot he left to a jury to determine, whether a signature is genuine or not, merely by comparing it with other signatures proved to be genuine. Phillips Ev. 371.—Peake's Ev. 72.—5 Johnson 155.—Swift’s Evid. 29.—4 Esp. cases 117, The King vs. Castor.—4 do. 37, Garrells vs. Alexander.
But when w itnesses, acquainted with the hand-writing in question, have been called and examined, other signatures, proved to be genuine, may be submitted to the jury, to corroborate or weaken the testimony of such witnesses, 1 Esp. cases 351, Allesbrook vs. Roach.—Peake’s Ev. 73.—1 Gallison 170, Smith vs. Fenner.—5 Binney 349.—11 Mass. Rep. 309, Homer vs. Wallis.
As it was submitted'To the jury in this case, to decide by a mere comparison of hand-writing, we entertain no doubt, there must be

A new trial granted.